DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1, 4, 5, 21, 22, 26, 28, 29, 31, 33, and 37) in the reply filed on 11/5/21 is acknowledged.
Upon further consideration, claims 50, 51 and 53 are rejoined with the elected invention and examined.  Claim 52 remains in group II.  Claims 50, 51, and 53 are rejoined because they are so broad that they embrace delivering the classifier to a cell and detecting an output.
Claims 52, 54, 57, 60 and 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/5/21.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 37 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   The broadest reasonable interpretation of the term “cell” embraces a cell in a human.  See page 39 of the as-filed specification.  Suggest amending the claim to recite an isolated cell or a non-human cell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 1, 4, 5, 21, 22, 26, 28, 29, 33, 37, 50, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson (US 2013/0202532, cited on an IDS) taken with Medford (US 20130007913).
Benenson teaches a composition comprising a first sensor circuit comprising a constitutive promoter operably linked to a sequence encoding a transcriptional activator product and one or more first microRNA target sequence, a second sensor circuit comprising a constitutive promoter operably linked to a repressor sequence and at least one or more second microRNA target sequence and a signal circuit comprising a constitutive promoter operably linked to an output sequence (e.g.,  reporter protein) and at least one or more microRNA target sequence specific for the first miRNA (pages 1-3, 15-16, 57-60 and 146 and table 50 and Figures 4 and 5a).  The composition can be used for studies in different cell types, e.g., plant cells (pages 59 and 63-66).  The composition can use an enzyme that phosphorylates or de-phosphorylates a protein or a small molecule (pages 57-60 and tables 50 and 51, EnvZ).  Benenson teaches a minimal promoter (activatible) fused to an element that is responsive to a gene (Pages 15-53, 69, and 73-74, Tables 3 and 10).  A construct comprising the promoter comprises a microRNA-targeted transcriptional repressor and an output-driving promoter controlled by the repressor.

However, at the time of the effective filing date, Medford teaches a method for detecting a signal comprising a plant cell and detecting a change resulting from expression of a detectable marker or response gene in the cell (pages 49-50).  See pages 7-9, 13-15, 20-25, and 28-32 and Figures 1, 2, and 9.  A bacterial two component signaling system comprising histidine kinase can be used in the method.  The histidine kinase can be from PhoR or EnvZ (which would embrace an amino sequence (HDXXXP)) and a response regulator as recited in instant claim 4.  A promoter can be used in the method that is activated by the phosphorylated activator, wherein the promoter is linked to a nucleic acid sequence encoding an output molecule (Figures 2 and 9).  Medford teach using an activatable promoter which comprises a minimal promoter fused to the one or more response elements (pages 14-15 and 29).  “A quick assay for reliable function was developed to show proper targeting of bacterial histidine kinase in plants (paragraph 189).”  “One way for getting the computationally designed receptors to work in plants is forming a bacteria-plant hybrid molecule at some point in signal transduction pathway (paragraph 209).”  “One powerful aspect of the two-component systems used here is that they provide a molecular foundry for quick testing constructs’ function in bacteria then transferring the functional components into plants 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Benenson taken with  Medford to make and use the claimed composition in plant cells.  One of ordinary skill in the art would have been motivated to combine the teaching to make the classifier (high-input detector modules and multi-input biological classifier circuits) to study the function of a bacterial two component system comprising histidine kinase in bacterial cells for use in monitoring a signal in plant cells (see abstract and page 59 of Benenson).  Plant microRNAs and microRNA target sequences are well known in the prior art (pages 11-12 of Benenson).  Depending on the plant cell used in the assay, it would have been obvious to a person of ordinary skill in the art to use endogenous expression of two different microRNAs as low and high input detector modules in plant cells.  A person of ordinary skill in the art would have been motivated to use a bacterial two-component system because they provide quick testing of constructs that can be used in the plants.  It would have been a simple substitution for to replace the constitutive promoter in the output construct with a promoter having one or more repressors in an activatable promoter to optimize control of the output signal in plant cells.  A person of ordinary skill in the art would have been motivated to use a minimal promoter fused to the one or more response elements for convenience when assembling a large and complicated construct.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Benenson taken with Bedford as applied to claims 1, 4, 5, 21, 22, 26, 28, 29, 33, 37, 50, 51, and 53 above, and further in view of ETH ZURICH (WO 2015/185692, ‘692), cited on an IDS
Benenson teaches that miRNA binding sites in animals are in the 3’ untranslated region (UTR) (page 11).
Benenson and Bedford do not specifically teach inserting one or more target microRNA sites upstream and/or downstream of the nucleotide sequences in the claimed cells state classifiers.
At the time of the effective filing date, ‘692 discloses a kinase circuit comprising a kinase, a response regulator and an output molecule or a miRNA that affects the cell function or internal state of the cell (pages 2-5, 9, and 12-13 and Figure 1).  The circuit is for use in mammalian cells (page 2).  The cells can comprise at least one two-component signaling system (TCS) comprising an activator, a response regulator (RR) activated by the activator leading to an activated RR and an output signal linked to a promoter.  The input signal can be a biological agent, a chemical agent, a metal ion, a toxin, a pollutant (page 4).  The output signal can be the result of an environmental condition, a pollutant, a pharmaceutical substance or prodrug or a disease state (page 4).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Benenson and Bedford taken with ‘692 to use the composition in mammalian cells, namely to arrive at the claimed invention.  Since Bedford and ‘692 are directed to detecting an environmental 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nucleic acid regulatory devices have been made and used to respond to external stimuli.  “Coupling these devices with other transcriptional activators and repressors has facilitated the design of intricate genetic circuits in mammalian systems, including … Boolean logic gates.”  See page 9 of Engineering a regulatory .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635